

116 S3679 IS: Newborn CARES Act
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3679IN THE SENATE OF THE UNITED STATESMay 11, 2020Ms. Duckworth (for herself, Mr. Scott of South Carolina, Ms. Klobuchar, Mr. Braun, Mr. Wyden, Mr. Lankford, Ms. Smith, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Internal Revenue Service to establish a procedure by which parents may immediately claim the recovery rebate amount for children born in 2020.1.Short titleThis Act may be cited as the Newborn CARES Act.2.Advance recovery payments for children born in 2020(a)In generalParagraph (3) of section 6428(f) of the Internal Revenue Code of 1986, as added by the CARES Act (Public Law 116–136), is amended by adding at the end the following new subparagraph:(D)Payments relating to children born in 2020(i)In generalIn the case of a qualifying child (within the meaning of section 24(c)) of the taxpayer born during calendar year 2020, for purposes of determining the advance refund amount of the taxpayer under paragraph (2), such child shall be treated as if the child had been born in calendar year 2019 (or 2018, in the case of a taxpayer to whom paragraph (5)(A) applies) and taken into account as a dependent of the taxpayer for such year.(ii)ClaimsThe Secretary shall establish a procedure to allow a taxpayer to file a claim, during calendar year 2020, for the dollar amount attributable under subsection (a)(2) (as adjusted under subsection (c)) to a child described in clause (i). Such a claim—(I)shall be filed in such manner as the Secretary shall prescribe, and(II)shall include the social security number (as defined in section 24(h)(7)) of such child.Any amount with respect to which a valid claim is filed shall be refunded or credited as rapidly as possible according to the rules of this paragraph, without regard to whether the taxpayer has previously received payment of any advance refund amount (or any portion of such amount) under this subsection.(iii)Qualifying childSolely for purposes of this subparagraph, in applying section 24(c), any child of the taxpayer who is born during calendar year 2020 shall be deemed to have satisfied the requirements of subparagraphs (B) and (D) of section 152(c)(1) if such child satisfies such requirements for the period beginning on the date of birth of the child and ending on the date the claim is filed.(iv)Denial of double claimsOnly 1 refund or credit by reason of this subparagraph shall be issued with respect to any qualifying child..(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section 2201 of the CARES Act (Public Law 116–136).